Title: Enclosure II William Blount and Andrew Pickens to Henry Knox, 1 August 1793
From: Blount, William,Pickens, Andrew
To: Knox, Henry



Sir
Philadelphia August 1st 1793

Agreeably to your request, we present you with such Observations on the Subject of establishing a permanent military and trading Post at the mouth of Bear Creek as at present occur to us.
The Creeks, if not the Cherokees must be chastized by the hand of Government before they will desist from killing and robbing the Frontier Inhabitants of the United States.
The Chickasaws and Chocktaws must become the Enemies of the United States, if they continue to receive their whole Trade from the Spaniards.
Every Step taken to cut off, or render, the Communication between the Northern and Southern Indians more difficult must tend to the Peace and safety of the Frontiers.
The Acceptance of the Cession of Land at the Mouth of Bear Creek by the United States carried with [it] an implied Obligation that they would afford the Chickasaws and Chocktaws Trade

at that place, and until that Condition is complied with these Tribes must continue to be wholly supplied by the Spaniards.
A Post at that place can be established by a Battalion and defended permanently by half that Number: The establishing of it immediately would give Spirit and Confidence to the Chickasaws to continue their War with the Creeks and probably induce the Chocktaws when they see the Certainty of Trade from the United States, to become Auxiliaries of their Friends the Chickasaws.
Since it is certain the United States must be involved in a War with the Creeks if not the Cherokees no doubt can remain, but it is their true Interest to cherish and support the Chickasaws in the War against that Nation, and it certainly would be good Policy to use Savages against Savages.
If it is not established immediately it is to be feared that the Chickasaws will be compelled to make Peace with the Creeks and one Condition probably will be that they shall become a Party with the Creeks against the United States.
The Establishment of this Post permanently would in a short time be followed by Merchants and Traders with Indian Goods and in a few years if the Trade proved advantageous, in such numbers and Capital as would give a full Supply to the Indians, and in the meantime if the United States would take measures for supplying them on as good Terms as they are supplied by the Spaniards, they would secure the Friendship of the Chickasaws and Chocktaws, consequently have nothing to apprehend from their Union with the Creeks.
This Post would entirely cut off the water Communication between the Northern and Southern Indians, obstruct it by Land and serve as a partial Barrier to the District of Mero against the former.
Should it be objected, but will not the establishment of this Post give Offence to the Creeks and Cherokees, We answer, if it should it will only hasten what must inevitably happen, whether it is established or not and it may have a contrary Effect as it will afford them an unequivocal Proof that the United States are determined to support their Friends the Chickasaws and Chocktaws and to convince their Enemies of the Firmness of the Government; and should the Creeks object to the establishment of this Post they may with equal Propriety object to the building of any of the Capital Cities of America, for the Limits of the Claim

of that Nation have from time immemorial been well known not to extend so as to include any of the Waters of the Tennessee but to lay to the Southward of the Ridge which divides the Tennessee Waters from those of the Mobile.
The Cherokees do claim it but it does not appear to be founded on a right of Reoccupancy or Possession as does that of the Chickasaws.
Inclosed is a supposititious Estimate of Goods necessary for the annual supply of the Chickasaws and Chocktaws. We have the honor to be with great respect Your most Obedient Servants

Wm Blount
Andw Pickens

